DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 in the reply filed on September 29th, 2021 is acknowledged.  The traversal is on the ground(s) that the Office has not explained how it believes Cooper discloses an "electrically insulating material extend[ing] at least over a location where the distal flexible portion and the proximal rod connect," as recited in claim 1 and the similar recitations of claims 11 and 17. Further, Applicant has argued that claims 1, 11 and 17 share a special technical feature, and the restriction requirement is improper.  This is not found persuasive because although the inventions of Groups I, II and II require the technical feature of all of the limitations of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Cooper et al., (hereinafter 'Cooper', U.S. PGPub. No. 2014/0135793).
Cooper teaches (Figs. 4, 7 and 9) a single rod (164) comprising an electrically conductive distal flexible portion (see [0036], for distal portion of rod 164 includes a tungsten cable) and an electrically conductive proximal rod portion (see [0036], for proximal portion of rod 164 formed of stainless steel), wherein an electrically insulating material (see [0036], for ETFE/FEP) surrounds at least a portion of a length of the distal flexible portion and at least a portion of a length of the proximal rod portion, wherein the electrically insulating material extends at least over a location where the distal flexible portion and the proximal rod portion connect (see [0036], the FEP covering may extend over the whole rod, i.e. including the connection between the tungsten cable and the stainless steel rod). Cooper specifically teaches that the whole rod, and therefore would also extend over a location where the distal flexible portion and the proximal rod connect (see [0036], “[o]ptionally, a fluorinated ethylene propylene (FEP) covering may extend over all or a portion of the rod”). Therefore, it is the Examiner’s position that Cooper teaches the shared technical feature. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-22 are withdrawn from further consideration. Accordingly, claims 1-10 are being examined. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper et al., (hereinafter 'Cooper', U.S. PGPub. No. 2014/0135793).
Regarding claim 1, Cooper discloses (Figs. 4, 7 and 9; specifically Fig. 4; [0036], [0039]) an actuation member for transmitting force from a drive mechanism to an end effector of a surgical instrument (150), the actuation member comprising: an electrically conductive distal flexible portion (see [0036], for distal portion of rod 164 includes a tungsten cable) configured to be operably coupled with an end effector of a surgical instrument (see [0036], end effector 156; [0039]; [0041]); an electrically conductive proximal rod portion (see [0036] for proximal portion of rod 164 formed of stainless steel) connected to the distal flexible portion ([0036]), the proximal rod portion being configured to be operably coupled to a drive mechanism (see [0036] lever 162, actuator 168; [0039]; [0042], see Figs. 4 and 9); and an electrically insulating material (see [0036], for ETFE/FEP) surrounding at least a portion of a length of the distal flexible portion and at least a portion of a length of the proximal rod portion, wherein the electrically insulating material extends at least over a location where the distal flexible portion and the 
Regarding claim 2, Cooper further discloses (see Figs. 4, 7 and 9) wherein the electrically insulating material (see [0036], for ETFE/FEP) comprises a first electrically insulating material (i.e. ETFE) surrounding at least a portion of the length of the flexible distal portion ([0036], “a distal portion of the rod may include a tungsten cable with an ethylene tetrafluoroethylene (ETFE) covering”) and a second electrically insulating material (i.e. FEP) surrounding at least a portion of the length of the proximal rod portion ([0036], “Optionally, a fluorinated ethylene propylene (FEP) covering may extend over all or a portion of the rod”; as broadly claimed, the FEP covering may extend over all of the rod, including at least a portion of the length of the proximal rod portion 164 formed of stainless steel).
Regarding claim 3, Cooper further discloses (see Figs. 4, 7 and 9) wherein the first and second electrically insulating materials overlap (see [0036], for ETFE/FEP; [0036], “a distal portion of the rod may include a tungsten cable with an ethylene tetrafluoroethylene (ETFE) covering and a proximal portion formed of stainless steel. Optionally, a fluorinated ethylene propylene (FEP) covering may extend over all or a portion of the rod”; as broadly claimed, the fluorinated ethylene propylene (FEP) covering may extend over all or a portion of the rod, therefore it naturally follows that the ethylene tetrafluoroethylene (ETFE) and fluorinated ethylene propylene (FEP) covering would necessarily overlap), an electrically insulating surface being formed along the overlap and extending over the location where the distal flexible portion and the proximal rod portion connect (see [0036], for ETFE/FEP forming an electrically insulating surface over rod 164; Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Manzo et al., (hereinafter ‘Manzo’, U.S. PGPub. No. 2006/0079884).
Regarding claim 4, Cooper discloses all of the limitation of the actuation member according to claim 3, but is silent regarding wherein at least one of the first and second electrically insulating materials comprise a heat-shrinking polymer material.
However, in the same field of endeavor, Manzo teaches a similar electrosurgical device (instrument 5 in Figs. 4-6D) comprising two overlapping insulation layers (76, 78) disposed over a length of the device (in this case, [0045], over tubing 70, 72 or Vectran.RTM. cable 74 to further counteract any capacitive leakage). Manzo teaches “[a]s shown in FIG. 6D, the first insulation layer 76 may be made from parylene or another material and the second insulation layer 78 may be made from fluorinated ethylene propylene heat shrink, which is disposed in part over the first insulation layer 76” ([0045]). Manzo teaches “[t]he heat shrink creates an electrical discontinuity between the proximal hypos and the distal hypos thru the full wrist ROM especially when proximal and distal hypos are close or potentially in contact. Additionally the insulation layer acts to keep the Vectran.RTM. cable dry by sealing to the hypotubes. If the Vectran.RTM. cable was wet an electrical current could conduct along the wetted fibers” ([0013]; [0045]). The heat-shrinking polymer material is utilized in order to prevent unintended current leakage as well as seal the cables such they remain dry throughout use, thereby preventing undesirable electrical currents and increased safety. Therefore, it would have been obvious to one of 
Further, this modification would have merely comprised a simple substitution of one well known electrically insulating material for another in order to produce a predictable result, MPEP 2143(I)(B). 
Regarding claim 7, Cooper further discloses all of the limitation of the actuation member according to claim 1, but is silent regarding comprising: an electrically insulating sleeve positioned over a proximal portion of the length of the proximal rod portion; wherein the electrically insulating sleeve overlaps at least a portion of the second electrically insulating material, an electrically insulating surface being formed along the overlap between the electrically insulating sleeve and the second electrically insulating material.
However, in the same field of endeavor, Manzo teaches a similar electrosurgical device (instrument 5 in Figs. 4-6D) comprising an electrically insulating sleeve (78) positioned over a proximal portion of the length of the rod portion ([0045], over tubing 70, 72 and Vectran.RTM. cable 74). The electrically insulating sleeve (78) overlaps at least a portion of a second electrically insulating material ([0044], “hypotubes 70, 72 may be formed from and/or coated with non-conductive plastic or composite materials so as to reduce capacitive coupling effects”; see insulation layer 76 overlapped by insulation layer 78). As such, Manzo teaches an electrically insulating surface (see surface of layer 78) being formed along the overlap between the electrically insulating sleeve (78) and the second electrically insulating material (76) ([0045], “[a]s shown in FIG. 6D, the first insulation layer 76 may be made from parylene or another material and the second insulation layer 78 may be made from fluorinated ethylene propylene heat shrink, which is disposed in part over the first insulation layer 76”). Manzo teaches “[t]he heat shrink creates an electrical discontinuity between the proximal hypos and the distal hypos thru the full wrist ROM especially when proximal and distal hypos are close or potentially in contact. Additionally the . 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Wallace et al., (hereinafter ‘Wallace’, U.S. Pat. No. 7,066,926). 
 Regarding claims 5 and 6, Cooper discloses all of the limitation of the actuation member according to claim 1, but is silent regarding wherein a distal end of the proximal rod portion comprises a blind bore, and wherein a proximal end of the distal flexible portion is affixed within the blind bore and wherein a portion of the distal end of the proximal rod portion radially surrounding the blind bore is swaged around the proximal end of the distal flexible portion to affix the distal flexible portion within the blind bore.
However, in the same field of endeavor, Wallace (Fig. 25) teaches a similar configuration comprising a rod portion (300) including a blind bore (304), wherein an end of a distal flexible portion (wire 302) is affixed within the blind bore (304). Wallace teaches for ease of manipulation of the rod (300), “each rod 300 is joined with a cable or wire 302, as illustrated in FIG. 25. The wire 302 has a smaller diameter than the rod 300 and mates concentrically with the center 304 of the rod 300” (col. 12, line 65 - col. 13, line 1), thereby providing a secure and durable attachment. Therefore, it would have 
Further, this modification would have merely comprised a simple substitution of one well known attachment mechanism for another in order to produce a predictable result, MPEP 2143(I)(B). 
The claimed phase “swaged” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Cooper in view of Wallace are silent as to the process used to form the attachment, it appears that Cooper in view of Wallace’s product would be the same or similar as that claimed. Further, it should be noted that the “patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, MPEP 2113.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Manzo, as applied to claim 7 above, and further in view of Donlon et al., (hereinafter ‘Donlon’, U.S. PGPub. No. 2014/0338477).
Regarding claims 8-9, 
However, in the same field of endeavor, Donlon teaches a similar actuation member (Figs. 5A-6) comprising a push/pull drive element rod (502) connected to sector gear (508) via a ball connection (520) and fastener (522). The fastener (522) may be in the form of a cylinder that rod (502) passes through, fixing the rod (502) to the ball connection (520) (see hole 24 in Fig. 5B). Donlon teaches “rod 502 may be fixed to fastener 522 by applying a force to fastener 522 to cause fastener 522 to deform and crimp about the rod 502 so that fastener 522 no longer moves relative to rod 502. In such an embodiment, fastener 522 may be referred to as a “crimp” due to the deformation of the fastener 522 upon the rod 502 to fix the fastener 522 to the rod 502. The method of joining the rod 502 to one or more fasteners 522 of a ball connection 520 is not limited to this embodiment and other methods may be used, such as, for example, via a weld, a threaded connection (thereby meeting the limitation of a textured surface), adhesive, and other joining methods used in the art. Because the ball connection 520 (including the ball element 526 which is joined to fastener 522 or formed as a single, monolithic piece with fastener 522) is fixed to rod 502, whenever the sector gear 508 moves the ball connection 520 the ball connection 520 may in turn move rod 502” ([0057]). It is well known in the art (as can be seen in Donlon) to include various ‘joining’ configurations in order to provide a secure attachment between a rod and actuator, such that the actuation mechanism provides a smooth and continuous movement when triggered, thereby increasing precision, accuracy and control. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the actuation mechanism as taught by Cooper in view of Manzo to include wherein the proximal portion of the length of the proximal rod portion comprises a textured surface, wherein the textured surface of the proximal portion of the length of the proximal rod portion is configured to engage an interior surface of the electrically insulating sleeve by partially deforming the electrically insulating sleeve as taught by Donlon in order to provide a secure attachment between the rod and actuator, such that the actuation mechanism provides a smooth and continuous movement when triggered, thereby increasing precision, accuracy and control.
It is noted that in view of the prior modification of Cooper in view of Manzo and Donlon, the modified configuration would necessarily provide wherein the textured surface of the proximal portion of 
Regarding claim 10, Cooper in view of Manzo and Donlon teach all of the limitations of the actuation member according to claim 9. Cooper further discloses a clamp of the drive mechanism (not labeled in Fig. 4; see clamp 220 in Fig. 7) which grips the rod (218) such that rotation of the lever (210) advances and retracts the rod (218). 
Further, in view of the prior modification of Cooper in view of Manzo and Donlon, Donlon necessarily teaches a configuration wherein the electrically insulating sleeve would further comprises one or more features configured to locate a clamp of the drive mechanism (i.e. fastener 522 in Fig. A). See obviousness rejection of claims 8-9 above for rationale. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794